


110 HR 6801 IH: New York/New Jersey High-Intensity

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6801
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To designate 4 counties in the State of New York as
		  high-intensity drug trafficking areas, and to authorize funding for drug
		  control activities in those areas.
	
	
		1.Short titleThis Act may be cited as the
			 New York/New Jersey High-Intensity
			 Drug Trafficking Area Expansion Act of 2008.
		2.Designation of
			 high-intensity drug trafficking areas in New YorkThe counties of Clinton, Franklin,
			 Jefferson, and St. Lawrence in the State of New York are designated as
			 high-intensity drug trafficking areas and shall be part of the New York/New
			 Jersey high-intensity drug trafficking area under the program administered by
			 the Office of National Drug Control Policy.
		3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary for each of the fiscal
			 years 2009 through 2014 to carry out drug control activities in the areas
			 designated by this Act.
		
